Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 07, 2015

The Court of Appeals hereby passes the following order:

A15D0367. BLANCH DAVIS et al. v. PHH MORTGAGE CORPORATION.

      This is the second application for discretionary appeal filed by Blanch Davis
through attorney Grady Roberts, seeking appellate review of the superior court’s
order granting a writ of possession in this dispossessory case. We dismissed the first
application because it was untimely. See Case No. A15D0201, dismissed January 16,
2015. In that order, we explained that OCGA § 44-7-56 requires the filing of appeals
from dispossessory judgments within seven days of the date the judgment was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999).
In this case, the trial court’s order was entered on April 9, 2015, and Davis’s
application was filed on April 17, eight days later. Therefore, we lack jurisdiction
because the application is untimely. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.
      Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an
attorney for filing an application for discretionary appeal that is determined to be
frivolous. Because Grady Roberts has ignored established Georgia law and this
Court’s repeated instruction that an appeal from a dispossessory judgment must be
filed within seven days of the date the judgment was entered, we hereby impose a
penalty of $2,500 for filing this frivolous application. This penalty is imposed against
attorney Grady Roberts, not against applicant Blanch Davis.
Court of Appeals of the State of Georgia
                                     05/07/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.